NO. 07-12-0223-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                      PANEL B

                               JANUARY 9, 2013
                     ___________________________________

                             JOSE FIGUEROA MESTA,

                                                          Appellant

                                          V.

                               THE STATE OF TEXAS,

                                                   Appellee
                     ___________________________________

            FROM THE COUNTY COURT AT LAW OF MOORE COUNTY;

                  NO. 25055; HON. DELWIN MCGEE, PRESIDING
                    __________________________________

                            MEMORANDUM OPINION
                      __________________________________

Before QUINN, C.J. and CAMPBELL and HANCOCK, JJ.

      Jose Figueroa Mesta (appellant) appeals his conviction for possession of

marijuana. Through two issues, appellant contends that the trial court erred by denying

his motion to suppress. We affirm.

      Appellant contends the trial court should have granted his motion to suppress

based on the fact that the officer “exceeded the scope of the stop for speeding without
developing reasonable suspicion of additional criminal activity.” We find the issues

waived.

       It is clear that to preserve error one must contemporaneously inform the trial

court not only of the objectionable matter but also of the specific grounds underlying the

objection. Cisneros v. State, 692 S.W.2d 78, 83 (Tex. Crim. App. 1985); Strauss v.

State, 121 S.W.3d 486, 490 (Tex. App.–Amarillo 2003, pet. ref’d). Similarly clear is that

an objection can be waived. For instance, if one moves to suppress evidence and the

motion is denied, uttering the phrase “no objection” when the evidence is tendered at

trial results in the loss of appellant's complaint viz the motion to suppress. Moraguez v.

State, 701 S.W.2d 902, 904 (Tex. Crim. App. 1986) (en banc); Strauss, 692 S.W.3d at

490.

       Here, when the State proffered the videotape into evidence at trial, appellant, via

his counsel, stated that he had no objection. Thereafter, the tape was played for the

jury. It depicted 1) appellant being searched by the officer and removing objects from

his pockets, 2) the officer handcuffing appellant while asking him what he did with the

baggie of “dope,” and 3) appellant stating that he threw it away. At that point, both he

and the officer go off camera looking for the baggie. Then appellant is heard stating

that he had placed the baggie down his pants and that it only contained a “nugget.”

Eventually, the baggie of marijuana was found sitting in the back floorboard of the

officer’s car. When the baggie containing the marijuana was offered into evidence at

trial as State’s Exhibit 5 along with the chemist’s report as State’s Exhibit 6, appellant,

through his attorney, again stated “no objection.”      Given these circumstances, any

complaint about the legitimacy of the search was waived.


                                            2
      Accordingly, we affirm the judgment of the trial court.



                                                Brian Quinn
                                                Chief Justice


Do not publish.




                                            3